Title: From John Adams to Oliver Wolcott, Jr., 3 April 1799
From: Adams, John
To: Wolcott, Oliver, Jr.



Sir
Quincy April 3. 1799

I received yesterday your favour of 25 Marche and thank you for the Letter inclosed in it to Gen Lincoln.
I am glad to learn that the discontents in Northampton are not increasing. I wish the Expence of marching a force against the Malcontents could be laid upon them alone—Our Elections are supposed to have gone very well—Much better than had been feared and expected.
In a violent Snow Storm, this is written by, Sir your most humble

John Adams